DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-5, 18-19, 24, 26 in the reply filed on 05/27/22 is acknowledged. Applicant’s elected species of (A) and (B) as elected in the response are also acknowledged. The examiner has withdrawn the election of species of (A) and (B) as upon further searching she did not find it to be burdensome to search (A) and (B). However, applicants traversal for the restriction of groups I and III which they have traversed on the grounds that the inventions of groups I and III are linked by the mixture I and should be examined together is not persuasive and the restriction requirement between groups I and III is maintained because as discussed in the original restriction requirement mixture I is not a special technical feature as it does not make a contribution over the prior art in view of EP0850907 (from international search report/IDS) which teaches secondary alcohol ethoxylates (e.g. examples, i.e. example 1; [0021]) which read on applicant's B and wherein these are useful as surfactants in various purposes, e.g. agrochemical and in view of CN106220478 (also from international search report/IDS) which teaches phenyl alkyl secondary alcohol alkoxylate surfactants of applicant’s formula (A) (see claims). It would have been obvious for one of ordinary skill in the art to combine two known surfactants in order to form a surfactant blend as this is something that one of ordinary skill in the art routinely does, especially because it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 20-23, and 25 are objected to because of the following informalities: these claims have been canceled. However, these claims contain a period and canceled claims should contain no text as per the MPEP. Thus, applicant’s should remove the periods from all canceled claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadono et al. (EP0850907, from IDS), Nantong (CN106220478, from IDS).
Applicant’s claim:
--A mixture (I) comprising -an aryl aliphatic carbinol of formula (A) as defined in the claim; -a dialiphatic carbinol alkoxylate of formula (B) as defined by the claim.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-3, Kadono teaches secondary alcohol alkoxylates of applicant’s formula (B) wherein Kadono’s R1 and R2 are alkyl groups (which reads on claims 1-2) which correspond to the instantly claimed R, specifically wherein the total number of carbon atoms contained by R1 and R2 are in the range of 7 to 29 which reads on wherein each of R has from 4 to 24 carbon atoms, because at minimum the sum of the claimed R groups in (B) is 8 which is within the ranges taught by Kadono (See abstract; pg. 3, ln. 4-23; pg.4, ln. 9-58; claims 1-3, 5-6, 9), and Kadono further teaches wherein applicant’s Z is a lower alkylene oxide group, (e.g. ethylene oxide) and is present n number of times in the secondary alcohol alkoxylates, specifically wherein n = 1 to 50, which reads on the instantly claimed m2 of from 2 to 50, specifically up to 20 ethylene oxide units (which reads on claim 3) and A is a lower alkylene group, e.g. ethylene or propylene which forms the instantly claimed Z as ethylene oxide, propylene oxide (See abstract; pg. 3, ln. 4-23; pg.4, ln. 9-58; claims 1-3, 5-6, 9) and Kadono teaches wherein their B can be applicant’s H, and further teaches wherein these secondary alcohol alkoxylates are useful as surfactants and/or emulsifiers (See pg. 3, ln. 4-23; pg.4, ln. 9-58; claims 1, 5-6, 9).
	Regarding claim 18,  Kadono teaches wherein their secondary alcohol alkoxylates of applicant’s formula (B) can be formulated in a composition with one active ingredient having agricultural pesticidal activity (See: abstract; pg. 7, ln. 8-19; pg. 3, ln. 4-23; pg.4, ln. 9-58;). 
	Regarding claim 24, Kadono further teaches wherein the compositions comprising applicant’s formula (B) can be formulated in a composition comprising agricultural pesticides and which can further comprise an anionic surfactant, specifically wherein the compositions of applicant’s formula B are used to emulsify oils/pesticidal active agents (See pg. 7, ln. 8-19).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-3, 18, and 24, Kadono does not teach wherein the composition further comprises applicant’s formula (A), Kadono does teach wherein these surfactants of applicant’s formula (B) are useful as emulsifiers for agricultural pesticides (See pg. 7, ln. 8-19). However, this deficiency is addressed by Nantong.
	Nantong teaches compositions comprising applicant’s formula (A) wherein applicant’s aryl group is a phenyl, and wherein applicant’s R group is an alkyl group having from 5 to 18 carbon atoms which reads on the claimed 4 to 24, and Nantong teaches wherein applicant’s Z group is an ethylene oxide group and is present 3 to 50, preferably 4-40, times in the molecule which reads on m1 being from 2 to 50, and wherein X is 20 and y is 0 in claim 3 (See ~[0010-0012]; Claim 1; abstract; [0021-0023]; see structures in original Chinese document [0011-0012]; [0022-0023]) and wherein these surfactants/emulsifiers of applicant’s formula (A) are useful for formulating compositions with pesticides and pharmaceuticals and wherein these surfactants are also useful as emulsifiers which obviously means that they are used to form emulsions of active agents, e.g. pesticides (See abstract; claims).
	Regarding claim 5, it would have been obvious that when forming a mixture of applicant’s formula (A) as taught by Nantong with applicant’s formula (B) the mixture would comprise at least 90% by weight of (A) and (B) because the mixture need only contain (A) and (B) which are each taught to separately to be surfactants, specifically emulsifiers which are useful for formulating agricultural pesticides (which include acaricidal, fungicidal, herbicidal, and insecticidal actives) and/or pharmaceutical actives.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to form a mixture of applicant’s formula (A) and formula (B) as taught by Kadono and Nantong as are discussed above because both compounds of formulae (A) and (B) were already known in the art at the time of applicant’s filing to be useful as emulsifiers and surfactants for formulating pharmaceuticals and agricultural pesticides (which include the claimed acaricidal, fungicidal, herbicidal, and insecticidal actives). Thus, it would be obvious for one of ordinary skill in the art to formulate a mixture of two known emulsifiers/surfactants in order to form a mixture of the two surfactants/emulsifiers which are to be used for the same purpose of emulsifying and/or functioning as a surfactant. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Claims 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadono et al. (EP0850907, from IDS), Nantong (CN106220478, from IDS) as applied to claims 1-3, 5, 18, and 24 above. 
	Applicants claim:
--The mixture (I) according to claim 1, wherein the weight of the dialiphatic carbinol alkoxylate of formula (B) based on the total weight of the aryl aliphatic carbinol alkoxylate of formula (A) and of the dialiphatic carbinol alkoxylate of formula (B), ranges from 2% to 20%.

--The composition according to claim 18, wherein the weight of the dialiphatic carbinol alkoxylate of formula (B) based on the total weight of the aryl aliphatic carbinol alkoxylate of formula (A) and of the dialiphatic carbinol alkoxylate of formula (B), ranges from 2% to 20%.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the inventions of claims 1-3, 5, 18, and 24 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	The combined references do not specifically teach the amount of formula (B) with respect to the total weight of formula (A) and (B) to range from 2% to 20%. However, as both of applicant’s formulae (A) and (B) are known compounds which are known to function as emulsifiers for pharmaceutical and agricultural pesticides as are instantly claimed it would have been obvious for one of ordinary skill in the art to optimize the ratios/amounts of (B) in the mixture of (A) and (B) to range from 2% to 20% as is instantly claimed because both are well known surfactant/emulsifier compounds and it is routine for one of ordinary skill in the art to combine known surfactants into a mixture of surfactants/emulsifiers and determine the most effective ratios of these mixtures of surfactants/emulsifiers for formulating compositions of agricultural pesticides and/or pharmaceuticals as both of the claimed emulsifiers of formulae (A) and (B) were known to be effective for formulating these types of compositions. Therefore, determining the most effective amount of (B) in the mixture of formulae (A) and (B) would have been a routine optimization that is routinely done by one of ordinary skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Especially since applicants appear to have demonstrated no criticality as to these amounts of formula (B) in the mixture of (A) and (B) as it relates to the mixture itself or compositions comprising the claimed mixture with active agents.

	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadono et al. (EP0850907), Nantong (CN106220478) as applied to claims 1-3, 5, 18, and 24 above, and CN1060009 (‘009).
Applicant’s claim:
-- The composition of claim 18, wherein the composition is in the form of an emulsifiable concentrate comprising:
- the active ingredient;  a solvent; - mixture (I);
 or in the form of a microemulsion comprising: - the active ingredient; - water; - a co-solvent; - mixture (I); 
or in the form of an emulsion in water comprising: - the active ingredient; - water; - a co-solvent; - mixture (I); 
or in the form of a suspension concentrate comprising: - the active ingredient; - water; - optionally a wetting agent; - at least one additive selected form an antifreeze agent, an anti-foam agent, an antibacterial agent, a thickener, - mixture (I).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the inventions of claims 1-3, 5, 18, and 24 as discussed above and incorporated herein. The combined references also teach wherein the mixture of (A) and (B) is known to be useful for forming emulsions of pesticidal or pharmaceutical active ingredients as is discussed above.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) 
	The combined references do not specifically teach wherein the emulsions/compositions formed with the mixture (I) comprising (A) and (B) are formed into emulsifiable concentrates which comprise an active ingredient, a solvent and mixture (I) which comprises (A) and (B). However, this deficiency in the combined references is addressed by ‘009. ‘009 teaches emulsifiable concentrates which comprise an active ingredient, specifically isothiazolone (which functions as a pesticide, specifically fungicide), solvent, specifically an organic solvent, and emulsifiers which include secondary alcohol ethoxylates/secondary alcohol ethoxyl (which includes applicant’s (A) and (B)) (See claims 1-2; Paragraphs ~3-4 of english translation; ~paragraph 7 (starts with, “The isothiazolone emulsification concentrate that utilizes isothiazolone, emulsifier and ORGANIC SOLVENT MIXTURES..”); ~paragraphs 9-18; ~paragraph 31, begins with, “The suitable emulsifying agent that is usually used in the isothiazolone concentrate is:…”).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious for one of ordinary skill in the art to formulate the claimed emulsifiable concentrate having an active ingredient, e.g. fungicide, solvent, and mixture (I) as is instantly claimed because it was known in the art to formulate emulsifiable concentrates of fungicides, with solvents, and secondary alcohol ethoxylate surfactants (which broadly include (A) and (B)) as is taught by ‘009, and it was known to use applicant’s mixture (I) as is taught by Kadono and Nantong as emulsifying agents for pesticidal active agents and/or pharmaceuticals. Thus, it would be obvious to use the mixture (I) comprising known secondary alcohol ethoxylate emulsifiers (A) and (B) as taught by Kadono and Nantong to be useful for formulating pesticides and pharmaceutical emulsions as the secondary alcohol ethoxylate emulsifiers in an emulsion concentrate of ‘009 because both Kadono and Nantong teach that applicant’s (A) and (B) are effective emulsifiers for forming emulsion compositions containing pesticidal and/or pharmaceutical active agents and this would merely be substituting the specifically claimed and known secondary alcohol ethoxylate emulsifiers taught by Kadono and Nantong for the secondary alcohol ethoxylates in the emulsifiable concentrates comprising pesticides of ‘009 in order to develop the emulsifiable concentrates instantly claimed and it is known to be obvious to substitute equivalents known for the same purpose, in this case (A) and (B) are secondary alcohol ethoxylate emulsifiers and as such can be used to substitute for the general secondary alcohol ethoxylate emulsifiers taught by ‘009. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616